Exhibit 10.15
IMMUCOR, INC.
KEY EMPLOYEE SEVERANCE PLAN


ARTICLE 1
PURPOSE AND TERM


1.1           Purpose.  IVD Holdings Inc. (“Holdings”) has adopted this Immucor,
Inc. Key Employee Severance Plan (the “Plan”), for the benefit of certain
employees of Immucor, Inc. (the “Company”), on the terms and conditions
hereinafter stated.


1.2           Term.  The Plan shall generally be effective as of the Effective
Date, subject to amendment from time to time in accordance with Section
7.2.  The Plan shall continue until terminated pursuant to Article 8 of the
Plan.


ARTICLE 2
DEFINITIONS


As used herein, the following words and phrases shall have the following
meanings:


2.1           “Affiliate” means any corporation or entity (including, but not
limited to, a partnership or a limited liability company) that directly or
indirectly controls, is controlled by or is under common control with, the
Company.


2.2           “Average Annual Compensation” means the sum of a Participant’s (i)
Base Salary as in effect at the Termination Date (but prior to any reduction if
the termination is for Good Reason because of a reduction in Base Salary) and
(ii) the average of the annual bonuses paid to the Participant over the last two
(2) years in which the Participant was eligible to receive a bonus, or, if the
Participant has been employed for less than two years, the last bonus paid to
the Participant, if any.


2.3           “Base Salary” means the amount a Participant is entitled to
receive as wages or salary on an annualized basis as in effect from time to
time, without reduction for any pre-tax contributions to benefit plans.  Base
Salary does not include bonuses, commissions, overtime pay or income from stock
options, stock grants or other incentive compensation.


2.4           “Board” means the Board of Directors of Holdings.


2.5           “Cause” as a reason for a Participant’s termination of employment
shall mean (i) a material breach by the Participant of any equity grant
agreement, or any policy of the Company or its Affiliates; (ii) the failure by
the Participant to reasonably and substantially perform his or her duties to the
Company or any of its Affiliates, which failure is materially damaging to the
financial condition or reputation of the Company or its Affiliates; (iii) the
Participant’s willful misconduct or gross negligence which is injurious to the
Company or an Affiliate; or (iv) the commission by the Participant of a felony
or other serious crime involving moral turpitude.  In the case of clauses (i)
and (ii) above, the Company shall permit the Participant up to fifteen (15) days
to cure such breach or failure if reasonably susceptible to cure.  If,
subsequent to the Participant’s termination of employment for other than Cause,
it is determined that the Participant’s employment could have been terminated
for Cause, the Participant’s employment shall be deemed to have been terminated
for Cause retroactively to the date the events giving rise to such Cause
occurred.  Notwithstanding the foregoing, if a Participant is party to an
employment agreement with the Company or any subsidiary of the Company that
contains a definition of Cause, such definition will apply (in the case of such
Participant) in lieu of the definition set forth above during the term of such
agreement.


 
- 1 -

--------------------------------------------------------------------------------

 
 
2.6           “Change in Control” has the meaning given such term in the
Management Stockholders’ Agreement.


2.7           “Change in Control Severance Benefits” means the benefits payable
in accordance with Sections 4.1 and 4.3 of the Plan.


2.8           “Code” means the Internal Revenue Code of 1986, as amended,
reformed or otherwise modified from time to time, and any successor statute of
similar import, in each case as in effect from time to time and shall include
any regulations promulgated thereunder.  References to sections of the Code also
refer to any successor sections.


2.9           “Committee” means the Compensation Committee of the Board.


2.10         “Company” means Immucor, Inc., or its successor as provided in
Section 9.6.


2.11         “Disability” of a Participant means that the Participant (i) is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (ii) is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering employees of the Participant’s employer.  In the event of a
dispute, the determination of whether a Participant is Disabled will be made by
the Committee and may be supported by the advice of a physician competent in the
area to which such Disability relates.


2.12         “Effective Date” means January 1, 2012.


2.13         “Employee” means any employee of the Company or any
Affiliate.  Where the context requires in connection with a Participant who is
employed directly by an Affiliate, the term “Company” as used herein includes
such Affiliate.


2.14         “ERISA” means the Employee Retirement Income Security Act of 1974,
as amended.


2.15         “Exchange Act” means the Securities Exchange Act of 1934, as
amended , and any successor thereto, and any rules and regulations promulgated
thereunder, all as the same shall be in effect from time to time.


 
- 2 -

--------------------------------------------------------------------------------

 
 
2.16         “Good Reason” means, as a reason for a Participant’s resignation
from employment, the occurrence of any of the following without the express
written consent of the Participant, provided that the Participant shall have
given notice of such event or condition within a period not to exceed ninety
(90) days after the initial existence of such event or condition and the Company
or the employer Affiliate shall not have remedied such event or condition within
thirty (30) days after receipt of such notice:  (i) a materially adverse
alteration in the nature or status of the Participant’s responsibilities or the
conditions of employment; (ii) a material reduction in the Participant’s annual
Base Salary or any target bonus; or (iii) a change of fifty (50) miles or more
in the Participant’s principal place of employment, except for required travel
on business to an extent substantially consistent with the Participant’s
business travel obligations.  Notwithstanding the foregoing, if a Participant is
party to an employment  agreement with the Company or any Affiliate that
contains a definition of Good Reason (or similar term), such definition will
apply (in the case of such Participant) in lieu of the definition set forth in
the preceding sentence during the term of such agreement.  For the avoidance of
doubt, if the Participant does not claim Good Reason as a result of a condition
or event, the Participant will not be deemed to have waived the right to claim
Good Reason upon the existence or occurrence of a subsequent (or similar)
condition or event.  Good Reason shall not include the Participant’s death or
Disability.


2.17         “Holdings” means IVD Holdings Inc., or its successor as provided in
Section 9.6.


2.18         “Management Stockholders’ Agreement” means that certain Management
Stockholders’ Agreement, dated as of December 12, 2011, by and among the
Company, IVD Holdings Inc., and certain investors and managers of the Company.


2.19         “O.C.G.A.” means the Official Code of Georgia Annotated.


2.20         “Participant” means any Employee designated by the Committee as a
participant in the Plan.


2.21         “Plan” means this Immucor, Inc. Key Employee Severance Plan.


2.22         “Public Offering” means a public offering and sale of any class or
series of the Company’s equity securities pursuant to an effective registration
statement under the Securities Act of 1933, as in effect from time to time.


2.23         “Qualifying Termination” of a Participant means either (i) the
termination of the Participant’s employment with the Company or Affiliate by the
Company or such Affiliate without Cause (other than by reason of the
Participant’s death or Disability) or (ii) the Participant’s termination of
employment for Good Reason.


2.24         “Regular Severance Benefits” means the benefits payable in
accordance with Sections 4.2 and 4.4 of the Plan.


2.25         “Termination Date” means the date of the termination of a
Participant’s employment with the Company as determined in accordance with
Article 6.


 
- 3 -

--------------------------------------------------------------------------------

 
 
ARTICLE 3
ELIGIBILITY


3.1           Participation.  The Committee or the Board shall designate from
time to time those Employees or classes of Employees who are Participants in the
Plan.  In the event the Committee or the Board designates certain Participants
by job title, position, function or responsibilities, an Employee who is
appointed to such a position after the Effective Date of this Plan shall be a
Participant upon the date he or she or she begins his or her or her duties in
such position, unless otherwise determined by the Committee or the
Board.  Exhibit B, attached hereto and made a part hereof, sets forth the
initial Participants, which may be amended by the Committee or the Board at any
time prior to a Change in Control to add or remove individual Participants or
classes of Participants; provided, however, that the removal of individual
Participants or classes of Participants from the Plan shall not be effective for
at least twelve (12) months after notification to the Participants of such
Committee or Board action.  If a Change in Control occurs during such 12-month
period, any such action to remove individual Participants or classes of
Participants shall be null and void.


3.2           Duration of Participation.  Subject to Article 4 and Article 7, an
Employee shall cease to be a Participant in the Plan if (i) his or her or her
employment is terminated under circumstances in which he or she or she is not
entitled to severance benefits under the terms of this Plan, or (ii) he or she
or she is removed as a Participant or ceases to be among the class of employees
designated by the Committee or the Board as Participants. Notwithstanding the
foregoing, a Participant who has terminated employment and is entitled to
severance benefits under Article 4 shall remain a Participant in the Plan until
the full amount of the Regular Severance Benefits or Change in Control Severance
Benefits, as applicable, and any other amounts payable under the Plan have been
paid to the Participant.


ARTICLE 4
SEVERANCE BENEFITS


4.1           Right to Change in Control Severance Benefits.


(a)           A Participant shall be entitled to receive from the Company Change
in Control Severance Benefits in the amount provided in Section 4.3 if, within
the two-year period following a Change in Control, the Participant’s incurs a
Qualifying Termination.


(b)           For the avoidance of doubt, the Company experienced a change in
control on August 19, 2011 upon consummation of the merger of the Company with a
company controlled by investment funds sponsored by TPG Capital, L.P. and
certain of its affiliated funds.  Any Participant who was employed by the
Company or an Affiliate as of August 19, 2011 and incurs a Qualifying
Termination on or before August 19, 2013 shall be entitled to receive the Change
in Control Benefits under Section 4.3 by reason of the 2011 change in
control.  Section 4.1(a) shall also apply, as applicable, with respect to any
later Change in Control.


 
- 4 -

--------------------------------------------------------------------------------

 
 
(c)           Notwithstanding anything to the contrary, no Change in Control
Severance Benefits shall be provided to a Participant unless the Participant has
executed and not revoked, within the time limit set forth in Section 8.4 hereof,
a Separation and Release Agreement, including a general release of claims,
covenant not to sue and restrictive covenants, in a form satisfactory to the
Company and substantially in the form attached hereto as Exhibit A; provided
however, that the non-competition and non-solicitation covenants in Sections 14
and 15 of such agreement shall not apply to any Participant who was employed by
the Company or an Affiliate as of August 19, 2011 and incurs a Qualifying
Termination on or before August 19, 2013.


4.2           Right to Regular Severance Benefits.


(a)           A Participant shall be entitled to receive from the Company
Regular Severance Benefits in the amount provided in Section 4.4 if (i) the
Participant’s incurs a Qualifying Termination, and (ii) the Participant is not
otherwise entitled to receive Change in Control Severance Benefits pursuant to
Section 4.1.


(b)           Notwithstanding anything to the contrary, no Regular Severance
Benefits shall be provided to a Participant unless the Participant has executed
and not revoked, within the time limit set forth in Section 8.4 hereof, a
Separation and Release Agreement, including a general release of claims,
covenant not to sue and restrictive covenants, in a form satisfactory to the
Company and substantially in the form attached hereto as Exhibit A.


4.3           Amount of Change in Control Severance Benefits.  If a
Participant’s employment is terminated in circumstances entitling him or her to
Change in Control Severance Benefits as provided in Section 4.1, then:


(a)           if the Participant was a party to an employment agreement with the
Company or an Affiliate as of August 19, 2011 and the Termination Date is on or
before August 19, 2013, then, in lieu of any change-in-control severance payment
provided under such employment agreement, the Company shall pay to the
Participant in a single lump sum cash payment within sixty (60) days following
the Termination Date a severance payment equal to two (2) times the
Participant’s Average Annual Compensation, plus outplacement fees, if any, to
which the Participant would have been entitled under the employment agreement as
in effect on August 19, 2011;


(b)           if the Participant was not a party to an employment agreement with
the Company or an Affiliate as of August 19, 2011, the Company shall pay to the
Participant in a single lump sum cash payment within sixty (60) days following
the Termination Date a severance payment equal to two (2) times the
Participant’s Base Salary as in effect at the Termination Date (but prior to any
reduction if the termination is for Good Reason because of a reduction in Base
Salary);


(c)           in either case, the Company shall pay to the Participant in a
single lump sum cash payment within sixty (60) days following the Termination
Date an amount equal to the product of (i) twelve (12) (or eighteen (18), if so
provided in the Participant’s employment agreement as in effect on August 19,
2011) multiplied by (ii) the monthly employee cost of maintaining health
benefits for the Participant (and the Participant’s spouse and eligible
dependents) as of the Termination Date, at active-employee rates, under a group
health plan of the Company for purposes of Section 4980B of the Code, excluding
any short-term or long-term disability insurance benefits;


 
- 5 -

--------------------------------------------------------------------------------

 
 
(d)           all of the Participant’s equity or incentive awards outstanding on
the Termination Date shall be governed by the plans under which they were
granted and the agreements evidencing such awards; and


(e)           to the extent not theretofore paid or provided, the Company shall
timely pay or provide to the Participant Base Salary through the Termination
Date and any other amounts or benefits required to be paid or provided or which
the Participant is eligible to receive under any plan, program, policy or
practice or contract or agreement of the Company and its Affiliates.


4.4           Amount of Regular Severance Benefits.  If a Participant’s
employment is terminated in circumstances entitling him or her to Regular
Severance Benefits as provided in Section 4.2, then:


(a)           the Company shall pay to the Participant a severance payment equal
to his or her Base Salary.  The portion of such severance payment that meets the
requirements specified in Treas. Reg. Section 1.409A-1(b)(9)(iii)(A) as of the
Termination Date (the “Exempt Portion”) shall be payable in equal installments
for a period of twelve (12) months after the Termination Date at the Company’s
normal payroll dates during such period, subject to Article 9 hereof.  The
excess, if any, of the severance payment that exceeds the Exempt Portion shall
be paid in a single lump sum cash payment within sixty (60) days following the
Termination Date, subject to Article 9 hereof;
 
(b)           in either case, the Company will pay to the Participant in a lump
sum cash payment on the 60th day after the Termination Date an amount equal to
the product of (i) twelve (12) multiplied by (ii) the monthly employee cost of
maintaining health benefits for the Participant (and the Participant’s spouse
and eligible dependents) as of the Termination Date, at active employee rates,
under a group health plan of the Company for purposes of Section 4980B of the
Code, excluding any short-term or long-term disability insurance benefits;


(c)           all of the Participant’s equity or incentive awards outstanding on
the Termination Date shall be governed by the plans under which they were
granted and the agreements evidencing such awards; and


(d)           to the extent not theretofore paid or provided, the Company shall
timely pay or provide to the Participant Base Salary through the Termination
Date and any other amounts or benefits required to be paid or provided or which
the Participant is eligible to receive under any plan, program, policy or
practice or contract or agreement of the Company and its affiliated companies.


4.5           Non-Duplication of Benefits.  A Participant’s right to receive
severance payments and benefits under this Plan shall be in lieu of any
severance payments or benefits that the Participant would otherwise be entitled
to under any other plan, program, arrangement or agreement as a result of the
Participant’s termination of employment, except as required by law.


 
- 6 -

--------------------------------------------------------------------------------

 
 
4.6           Full Settlement; No Mitigation.  The Company’s obligation to make
the payments provided for under this Plan and otherwise to perform its
obligations hereunder shall not be affected by any set-off, counterclaim,
recoupment, defense or other claim, right or action which the Company may have
against the Participant or others.  In no event shall the Participant be
obligated to seek other employment or take any other action by way of mitigation
of the amounts payable to the Participant under any of the provisions of this
Plan and such amounts shall not be reduced whether or not the Participant
obtains other employment.


ARTICLE 5
EFFECT OF SECTIONS 280G AND 4999 OF THE CODE


5.1           Limitation of Benefits.


(a)           Notwithstanding anything in this Plan to the contrary, in the
event it shall be determined that any benefit, payment or distribution by the
Company to or for the benefit of the Participant (whether payable or
distributable pursuant to the terms of this Plan or otherwise) (such benefits,
payments or distributions are hereinafter referred to as “Payments”) would, if
paid, be subject to the excise tax (the “Excise Tax”) imposed by Section 4999 of
the Code, then the aggregate present value of the Payments shall be reduced (but
not below zero) to an amount expressed in present value that maximizes the
aggregate present value of the Payments without causing the Payments or any part
thereof to be subject to the Excise Tax and therefore nondeductible by the
Company because of Section 280G of the Code (the “Reduced Amount”).  The
reduction of the Payments due hereunder, if applicable, shall be made by first
reducing cash Payments and then, to the extent necessary, reducing those
Payments having the next highest ratio of Parachute Value to actual present
value of such Payments as of the date of the change of control, as determined by
the Determination Firm (as defined in Section 5.1(b) below).  For purposes of
this Article 5, present value shall be determined in accordance with Section
280G(d)(4) of the Code.  For purposes of this Article 5, the “Parachute Value”
of a Payment means the present value as of the date of the change of control of
the portion of such Payment that constitutes a “parachute payment” under Section
280G(b)(2) of the Code, as determined by the Determination Firm for purposes of
determining whether and to what extent the Excise Tax will apply to such
Payment.


(b)           All determinations required to be made under this Article 5,
including whether an Excise Tax would otherwise be imposed, whether the Payments
shall be reduced, the amount of the Reduced Amount, and the assumptions to be
utilized in arriving at such determinations, shall be made by an independent,
nationally recognized accounting firm or compensation consulting firm mutually
acceptable to the Company and the Participant (the “Determination Firm”) which
shall provide detailed supporting calculations both to the Company and the
Participant within fifteen (15) business days after  the receipt of notice from
the Participant that a Payment is due to be made, or such earlier time as is
requested by the Company.  All fees and expenses of the Determination Firm shall
be borne solely by the Company. Any determination by the Determination Firm
shall be binding upon the Company and the Participant.  As a result of the
uncertainty in the application of Section 4999 of the Code at the time of the
initial determination by the Determination Firm hereunder, it is possible that
Payments hereunder will have been unnecessarily limited by this Article 5
(“Underpayment”), consistent with the calculations required to be made
hereunder.  The Determination Firm shall determine the amount of the
Underpayment that has occurred and any such Underpayment shall be promptly paid
by the Company to or for the benefit of the Participant together with interest
at the applicable Federal rate provided for in Section 7872(f)(2) of the Code,
but no later than March 15 of the year after the year in which the Underpayment
is determined to exist, which is when the legally binding right to such
Underpayment arises.


 
- 7 -

--------------------------------------------------------------------------------

 
 
(c)           In the event that the provisions of Code Section 280G and 4999 or
any successor provisions are repealed without succession, this Article 5 shall
be of no further force or effect.


ARTICLE 6
TERMINATION OF EMPLOYMENT


6.1           Written Notice Required.  Any purported termination of employment,
whether by the Company or an Affiliate or by the Participant, shall be
communicated by written notice to the other (a “Notice of Termination”) and
shall be deemed to have been duly given when hand delivered, faxed, emailed or
mailed by reputable overnight carrier or United States certified mail, return
receipt requested, addressed, if to a Participant, to the address on file with
the Company and, if to the Company or an Affiliate, to the address set forth
below, or to such other address as either party may have furnished to the other
in writing in accordance herewith, except that notice of change of address shall
be effective only upon actual receipt:


Immucor, Inc.
3130 Gateway Drive
Norcross, Georgia 30071
Attention:  Vice President Worldwide Human Resources


6.2           Termination Date.  In the case of the Participant’s death, the
Participant’s Termination Date shall be his or her or her date of death.  In all
other cases, the Participant’s Termination Date shall be the date of receipt of
the Notice of Termination or any later date specified therein within sixty (60)
days after receipt of the Notice of Termination, provided, however, that if the
Participant’s employment is terminated by the Company due to Disability, the
date specified in the Notice of Termination shall be at least thirty (30) days
after the date the Notice of Termination is given to the Participant and the
Participant shall not have returned to the full-time performance of his or her
or her duties during such period of at least thirty (30) days.


ARTICLE 7
DURATION, AMENDMENT AND TERMINATION, CLAIMS
 
7.1           Duration.  The Plan shall become effective as of the Effective
Date, and shall continue until terminated by the Board or the
Committee.  Subject to Section 7.2, the Board or the Committee may terminate the
Plan as of any date that is after August 19, 2013 and at least twelve (12)
months after the date of the Board’s or Committee’s action.  If any Participants
become entitled to any payments or benefits hereunder during such 12-month
period, this Plan shall continue in full force and effect and shall not
terminate or expire with respect to such Participants until after all such
Participants have received such payments and benefits in full.
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
7.2           Amendment and Termination.  Subject to the following sentence, the
Plan may be amended from time to time in any respect by the Board or the
Committee; provided, however, that any amendment that would adversely affect the
rights or potential rights of Participants shall not be effective for at least
twelve (12) months after the later of August 19, 2012 or the date of the Board’s
or Committee’s action; and provided, further, in the event that a Change in
Control occurs within twelve (12) months following a Board or Committee action
amending the Plan that would adversely affect the rights or potential rights of
Participants, the amendment will not be effective.  In anticipation of or in
connection with or within two (2) years following a Change in Control, the Plan
shall not be subject to amendment, change, substitution, deletion, revocation or
termination in any respect which adversely affects the rights of Participants
without the consent of each Participant so affected.  For the avoidance of
doubt, removal of a Participant as a Participant (other than as a result of the
Participant ceasing to be an Employee) or any reduction in payments or benefits
shall be deemed to be an amendment of the Plan which adversely affects the
rights of the Participant.
 
7.3           Form of Amendment.  The form of any amendment or termination of
the Plan shall be a written instrument signed by a duly authorized officer or
officers of the Company, certifying that the amendment or termination has been
approved by the Board or the Committee.  Subject to Sections 7.1 and 7.2 above,
(i) an amendment of the Plan in accordance with the terms hereof shall
automatically effect a corresponding amendment to all Participants’ rights and
benefits hereunder, and (ii) a termination of the Plan shall in accordance with
the terms hereof automatically effect a termination of all Participants’ rights
and benefits hereunder.
 
7.4           Claims Procedure.


(a)           A Participant may file with the Committee, in accordance with
Section 6.1 above, a written claim for benefits under the Plan. The Committee
shall, within a reasonable time not to exceed forty-five (45) days, unless
special circumstances require an extension of time of not more than an
additional forty-five (45) days (in which event a Participant will be notified
of the delay during the first forty-five (45) day period), provide notice in
writing to any Participant whose claim for benefits shall have been denied,
delivered in accordance with Section 6.1 above, setting forth the following in a
manner calculated to be understood by the Participant: (a) the specific reason
or reasons for the denial; (b) specific reference to the provision or provisions
of the Plan on which the denial is based; (c) a description of any additional
material or information required to perfect the claim and an explanation of why
such material or information is necessary; and (d) information as to the steps
to be taken in order that the denial of the claim may be reviewed.


(b)           If written notice of the denial of a claim has not been provided
to a Participant, and such claim has not been granted within the time prescribed
in Section 7.4(a) above (including any applicable extension), the claim for
benefits shall be deemed denied.


 
- 9 -

--------------------------------------------------------------------------------

 
 
(c)           A Participant whose claim for benefits shall have been denied in
whole or in part pursuant to Section 7.4(a) or (b) above may, within sixty
(60) days after either the receipt of the denial of the claim or from the time
the claim is deemed denied (unless the notice of denial grants a longer period
within which to respond), appeal such denial to the Company.  The Company shall
provide a full and fair review of the appeal, and the Participant shall be
afforded the opportunity to submit written comments, documents, records, and
other information related to the claim.  The Participant may also, upon request,
at this time review documents pertinent to  his or her claim and may submit
written issues and comments.


(d)           The Company shall notify a Participant of its decision within
forty-five (45) days after an appeal is received, unless special circumstances
require an extension of time of not more than an additional forty-five (45) days
(in which event a Participant will be notified of the delay during the first
forty-five (45) day period). Such decision shall be given in writing in
accordance with Section 6.1 above in a manner calculated to be understood by the
Participant and shall include the following: (a) specific reasons for the
decision; and (b) specific reference to the provision or provisions of the Plan
on which the decision is based.


ARTICLE 8
CODE SECTION 409A


8.1           General.  This Plan shall be interpreted and administered in a
manner so that any amount or benefit payable hereunder shall be paid or provided
in a manner that is either exempt from or compliant with the requirements
Section 409A of the Code and applicable Internal Revenue Service guidance and
Treasury Regulations issued thereunder (and any applicable transition relief
under Section 409A of the Code). Nevertheless, the tax treatment of the benefits
provided under the Plan is not warranted or guaranteed.  Neither the Company nor
its directors, officers, employees or advisers shall be held liable for any
taxes, interest, penalties or other monetary amounts owed by the Participant as
a result of the application of Section 409A of the Code.


8.2           Definitional Restrictions.  Notwithstanding anything in this Plan
to the contrary, to the extent that any amount or benefit that would constitute
non-exempt “deferred compensation” for purposes of Section 409A of the Code
(“Non-Exempt Deferred Compensation”) would otherwise be payable or distributable
hereunder, or a different form of payment of such Non-Exempt Deferred
Compensation would be effected, by reason of a Change in Control or a
Participant’s termination of employment, such Non-Exempt Deferred Compensation
will not be payable or distributable to the Participant, and/or such different
form of payment will not be effected, by reason of such circumstance unless the
circumstances giving rise to such Change in Control or termination of
employment, as the case may be, meet any description or definition of “change in
control event” or “separation from service”, as the case may be, in Section 409A
of the Code and applicable regulations (without giving effect to any elective
provisions that may be available under such definition). This provision does not
prohibit the vesting of any Non-Exempt Deferred Compensation upon a Change in
Control or termination of employment, however defined.  If this provision
prevents the payment or distribution of any Non-Exempt Deferred Compensation,
such payment or distribution shall be made on the date, if any, on which an
event occurs that constitutes a Section 409A-compliant “change in control event”
or “separation from service”, as the case may be, or such later date as may be
required by Section 8.7. If this provision prevents the application of a
different form of payment of any amount or benefit, such payment shall be made
in the same form as would have applied absent such designated event or
circumstance.


 
- 10 -

--------------------------------------------------------------------------------

 
 
8.3           Treatment of Installment Payments.  Each payment of termination
benefits under Sections 4.3 or 4.4 of this Plan, including, without limitation,
each installment payment, shall be considered a separate payment, as described
in Treas. Reg. Section 1.409A-2(b)(2), for purposes of Section 409A of the Code.


8.4           Timing of Release of Claims.  Whenever in this Plan a payment or
benefit is conditioned on the Participant’s execution of a release of claims,
such release must be executed and all revocation periods shall have expired
within sixty (60) days after the Termination Date; failing which such payment or
benefit shall be forfeited.  If such payment or benefit is exempt from Section
409A of the Code, the Company may elect to make or commence payment at any time
during such 60-day period.  If such payment or benefit constitutes Non-Exempt
Deferred Compensation, then, (i) if such 60-day period begins and ends in a
single calendar year, the Company may make or commence payment at any time
during such period at its discretion, and (ii) if such 60-day period begins in
one calendar year and ends in the next calendar year, the payment shall be made
or commence during the second such calendar year, even if such signing and
non-revocation of the release occur during the first such calendar year included
within such 60-day period.  In other words, a Participant is not permitted to
influence the calendar year of payment of Non-Exempt Deferred Compensation based
on the timing of signing the release.


8.5           Timing of Reimbursements and In-kind Benefits.  If the Participant
is entitled to be paid or reimbursed for any taxable expenses under this Plan,
and such payments or reimbursements are includible in the Participant’s federal
gross taxable income, the amount of such expenses reimbursable in any one
calendar year shall not affect the amount reimbursable in any other calendar
year, and the reimbursement of an eligible expense must be made no later than
December 31 of the year after the year in which the expense was incurred.  No
right of the Participant to reimbursement of expenses under any Section of this
Plan shall be subject to liquidation or exchange for another benefit.


8.6           Permitted Acceleration.  The Company shall have the sole authority
to make any accelerated distribution permissible under Treas. Reg. Section
1.409A-3(j)(4) to the Participant of deferred amounts, provided that such
distribution meets the requirements of Treas. Reg. Section 1.409A-3(j)(4).


8.7           Six-Month Delay in Certain Circumstances.  From and after such
time, if any, as Treas. Reg. Section 1.409A-3(i)(2) becomes applicable to the
Company, the provisions of this Section 8.7 shall apply.  If any amount or
benefit that would constitute Non-Exempt Deferred Compensation would otherwise
be payable or distributable under this Plan by reason of a Participant’s
separation from service during a period in which the Participant is a specified
employee (within the meaning given such term in Code Section 409A and the final
regulations thereunder), then, subject to any permissible acceleration of
payment by the Committee under Treas. Reg. Section 1.409A-3(j)(4)(ii) (domestic
relations order), (j)(4)(iii) (conflicts of interest), or (j)(4)(vi) (payment of
employment taxes): (i) the amount of such Non-Exempt Deferred Compensation that
would otherwise be payable during the six-month period immediately following the
Participant’s separation from service will be accumulated through and paid or
provided on the first day of the seventh month following the Participant’s
separation from service (or, if the Participant dies during such period, within
30 days after the Participant's death) (in either case, the “Required Delay
Period”); and (ii) the normal payment or distribution schedule for any remaining
payments or distributions will resume at the end of the Required Delay Period.


 
- 11 -

--------------------------------------------------------------------------------

 
 
ARTICLE 9
MISCELLANEOUS
  
9.1           Employment Status. This Plan does not constitute a contract of
employment or impose on the Participant or the Company any obligation to retain
the Participant as an Employee, to change the status of the Participant’s
employment, or to change the Company’s policies regarding termination of
employment.
 
9.2           Nature of Plan and Benefits.  Participants and any other person
who may have rights hereunder shall be mere unsecured general creditors of the
Company with respect to a Severance Benefits due hereunder, and all amounts
(other than fully insured benefits) shall be payable from the general assets of
the Company.


9.3           Withholding of Taxes. The Company may withhold from any amount
payable or benefit provided under this Plan such Federal, state, local, foreign
and other taxes as are required to be withheld pursuant to any applicable law or
regulation.


9.4           No Effect on Other Benefits.  Benefits under this Play, if any,
shall not be counted as compensation for purposes of determining benefits under
other benefit plans, programs, policies and agreements, except to the extent
expressly provided therein or herein.


9.5           Validity and Severability. The invalidity or unenforceability of
any provision of the Plan shall not affect the validity or enforceability of any
other provision of the Plan, which shall remain in full force and effect, and
any prohibition or unenforceability in any jurisdiction, shall not invalidate or
render unenforceable such provision in any other jurisdiction.


9.6           Successors.  This Plan shall bind any successor of or to the
Company, its assets or its businesses (whether direct or indirect, by purchase,
merger, consolidation or otherwise), in the same manner and to the same extent
that the Company would be obligated under this Plan if no succession had taken
place.  In the case of any transaction in which a successor would not by the
foregoing provision or by operation of law be bound by this Plan, the Company
shall require such successor expressly and unconditionally to assume and agree
to perform the Company’s obligations under this Plan, in the same manner and to
the same extent that the Company would be required to perform if no such
succession had taken place. The term “Company,” as used in this Plan, shall mean
the Company as hereinbefore defined and any successor or assignee to the
business or assets which by reason hereof becomes bound by this Plan.


 
- 12 -

--------------------------------------------------------------------------------

 
 
9.7           Assignment.  This Plan shall inure to the benefit of and shall be
enforceable by a Participant’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.  If a
Participant should die while any amount is still payable to the Participant
under this Plan had the Participant continued to live, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Plan to the Participant’s estate.  A Participant’s rights under this Plan shall
not otherwise be transferable or subject to lien or attachment.


9.8           Enforcement.  This Plan is intended to constitute an enforceable
contract between the Company and each Participant subject to the terms hereof.


9.9           Governing Law. To the extent not preempted by ERISA, the validity,
interpretation, construction and performance of the Plan shall in all respects
be governed by the laws of Georgia, without reference to principles of conflict
of law.


9.10         ERISA. The Company intends that this Plan constitute a "top-hat
welfare plan" under ERISA, and any ambiguities in this Plan shall be construed
to effect that intent.  The Plan is designed to benefit a select group of
management or highly compensated employers.
 


*           *           *




The foregoing is hereby acknowledged as being the Immucor, Inc. Key Employee
Severance Plan as adopted by the Committee on __________, 2012.



 
IMMUCOR, INC.
          By:  __________________________           Its:
___________________________  



 
- 13 -

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
SEPARATION AND RELEASE AGREEMENT
 
THIS SEPARATION AND RELEASE AGREEMENT (this “Agreement”) is made and entered
into by and between [EMPLOYEE NAME] (“Employee”) and Immucor, Inc. (“Immucor”),
referred to collectively herein as the “Parties.”
 
WHEREAS, Employee was employed as [JOB TITLE] for [ENTITY NAME]; and
 
WHEREAS, Employee is a participant in the Immucor, Inc. Key Employee Severance
Plan (the “Key Employee Severance Plan”); and
 
WHEREAS, Employee incurred a “Qualifying Termination” (as defined in the Key
Employee Severance Plan) entitling Employee to severance benefits under Article
4 of the Key Employee Severance Plan contingent upon Employee entering into and
not revoking this Agreement; and
 
WHEREAS, Immucor’s promises made herein and in the Key Employee Severance Plan
represent consideration to which Employee would not otherwise be entitled under
Immucor's employment policies, and, in exchange therefore, Employee has agreed
to a general and complete release and waiver of any and all claims, to cooperate
with any subsequent matters and to abide by the terms of this Agreement; and
 
NOW, THEREFORE, IN CONSIDERATION of the provisions and mutual promises herein
contained, it is agreed as follows:
 
1.            EFFECTIVE DATE.  The “Effective Date” of this Agreement shall be
the eighth (8th) calendar day following the Employee’s execution of this
Agreement; provided that Employee executes this Agreement no later than the
fifty-second (52rd) day after the Termination Date (as defined in Section 2
below).
 
2.            SEPARATION.  Employee’s employment with Immucor and all
relationships between Employee and Immucor and its affiliates shall terminate on
[DATE] (the “Termination Date”).  Employee acknowledges and agrees that Employee
has been paid all wages and accrued benefits due through the date of this
Agreement and further acknowledges and agrees that Immucor shall have no further
obligation to Employee for wages, back pay, severance pay, bonuses, incentive
pay, accrued vacation, benefits, insurance, sick leave, other leave, or any
other reason, except as specifically set forth in this Agreement.  Any employee
benefits to which Employee may be entitled will be governed by the terms of the
relevant benefit plan or applicable law.
 
3.            CONSIDERATION FROM IMMUCOR.  In consideration of Employee’s
promises, covenants, and releases as set forth in this Agreement, Immucor agrees
to pay Employee the [Regular Severance Benefits in accordance with Section 4.2
and 4.4 of the Key Employee Severance Plan] [Change in Control Severance
Benefits in accordance with Section 4.1 and 4.3 of the Key Employee Severance
Plan].
 
 
- 14 -

--------------------------------------------------------------------------------

 
 
The gross amount of Severance Benefits will be subject to taxes, FICA, and all
other appropriate withholdings and deductions.  Severance Benefits shall not be
taken into account as current compensation under any nonqualified retirement
plan, benefit, program or arrangement sponsored or maintained by Immucor.
 
Employee acknowledges and agrees that no other monies or benefits other than
those set forth in this Agreement and the Key Employee Severance Plan are owing
to Employee.
 
4.            RESERVATION OF RIGHTS.  Except as set forth in this Agreement,
Immucor reserves the unilateral right at any time to modify or terminate any
benefit plan or fringe benefit program under which Employee heretofore
participated, and, in the event of such action, the amount of Employee’s
benefits under such plans or programs shall be determined according to the terms
of such plans or programs and not the terms of this Agreement.
 
5.            GENERAL AND COMPLETE WAIVER AND RELEASE.  Employee waives,
discharges and releases Immucor, its affiliates, subsidiaries, officers,
directors, employees, agents, attorneys and successors and assigns (the
“Releasees”) from any and all claims, demands, charges, complaints, liabilities,
obligations, actions, causes of action, suits, costs, expenses, losses,
attorneys’ fees, and damages of any nature whatsoever, known or unknown, for
relief of any nature at law or in equity, which Employee now has, owns or holds,
or claims to have, own or hold, or which Employee at any time heretofore had,
owned or held, or claimed to have, own or hold against any of the Releasees and
expressly waives and opts out of all claims, whether asserted on an individual
or class action basis, against the Releasees, including, but in no way limited
to: any claim arising from or related to Employee’s employment by Immucor or
separation from employment with Immucor, any claim under the Age Discrimination
in Employment Act (“ADEA”); the Older Workers Benefit Protection Act (“OWBPA”);
Title VII of the Civil Rights Act of 1964, as amended; 42 U.S.C. § 1981; The
Civil Rights Act of 1866; the Civil Rights Act of 1991; The Americans With
Disabilities Act (“ADA”); the Rehabilitation Act of 1973; The Family and Medical
Leave Act (“FMLA”); The Employee Retirement Income Security Act (“ERISA”); The
Equal Pay Act (“EPA”); the Consolidated Omnibus Budget Reconciliation Act
“COBRA”), and the Occupational Safety and Health Act (“OSHA”); OCGA § 34-1-3;
The Georgia Minimum Wage Law, OCGA § 34-4-1 et seq.; OCGA § 34-5-1; The Georgia
Equal Employment for Persons with Disabilities Code, OCGA § 34-6A-1 et seq.;
OCGA § 34-7-2; OCGA § 45-19-28; all “whistleblower claims” or other claims
involving the violation of public policy, retaliation, or interference with
legal rights, but only to the extent allowed by law, and all claims alleging an
adverse employment action motivated by employee activity protected by any local,
state, or federal law; any and all other federal, state, and local employment or
discrimination laws; any tort, fraud or constitutional claims; and any alleged
breach of contract claims (specifically including, but not limited to, any claim
based on any contract of employment) or claims of promissory estoppel through
the Effective Date of this Agreement. Employee represents that Employee has not
assigned to any other person any of such claims and that Employee has the full
right to grant this release.  It is agreed that this is a general release and it
is to be broadly construed as a release of all claims; provided that,
notwithstanding the foregoing, this paragraph expressly does not include a
release of any claims that cannot be released hereunder by law.
 
 
- 15 -

--------------------------------------------------------------------------------

 
 
Employee understands that Employee is releasing claims that Employee may not
know about.  Employee acknowledges that Employee is doing so knowingly and
voluntarily, even though Employee recognizes that someday Employee might learn
that some or all of the facts Employee currently believes to be true are untrue
and even though Employee might then regret having signed this release.  Employee
acknowledges that Employee is assuming that risk and that Employee agrees that
this Agreement shall remain effective in all respects in any such
case.  Employee expressly waives all rights Employee might have under any law
that is intended to protect Employee from waiving unknown claims.  Employee
understands the significance of doing so.
 
6.            COVENANT NOT TO SUE.  Employee covenants not to file a lawsuit or
otherwise pursue any of the claims released by this Agreement.  This Covenant
Not To Sue includes, but is not limited to, claims arising under federal, state
or local laws prohibiting employment discrimination, claims arising under
severance plans and contracts, tort claims and claims growing out of any legal
restrictions on Immucor’s rights to terminate its employees or to take any other
employment action, whether statutory, contractual or arising under common law or
case law. Provided that, Employee is not prohibited from filing an
administrative charge of discrimination with the U.S. Equal Employment
Opportunity Commission (“EEOC”).  Under no circumstances, however, may Employee
seek or receive any monetary or injunctive relief, directly or indirectly, from
Immucor after the Effective Date of this Agreement for anything alleged to have
occurred before the Effective Date of this Agreement.
 
7.            NO COMPLAINTS FILED.  Employee represents and warrants that
Employee has not filed or caused to be filed any complaint, administrative
charge, grievance or arbitration against Immucor.  Employee further acknowledges
and represents that it is Employee’s responsibility to report promptly through
appropriate channels at Immucor in accordance with Immucor policy any illegal,
unethical or improper conduct, policy or procedure at Immucor of which Employee
is aware.  Employee confirms that within the last thirty (30) days prior to date
of execution of this agreement, Employee reported in writing to either the
Immucor Compliance Officer or General Counsel any and all current unresolved
concerns, complaints or circumstances of illegal, unethical or improper conduct
at Immucor of which Employee is aware, or none exist to Employee’s
knowledge.  Employee specifically represents and acknowledges that Employee is
not aware, nor reasonably should be aware, of any act or omission which results
in Immucor having committed a probable violation of state or federal law,
including but not limited to the Deficit Reduction Act of 2006, Section 6032;
the Federal False Claims Act, 31 U.S.C. §§ 3729 and 3730; the Federal
Administrative Remedies provisions, 31 U.S.C. §3802; the Limitation on Physician
Referral (Stark), 42 U.S.C. § 1395nn; the Anti-Kick Back Statute, 42 U.S.C. §
1320a-7b; the Health Insurance Portability and Accountability Act of 1996;
regulations applying HIPAA, 45 C.F.R., parts 160 and 164; the HITECH Act,
Section 13410, et seq., 42 U.S.C. §§ 1320d-1--1320d-4, 1320d-7; the Social
Security Act, Section 1176, et seq., 42 U.S.C. § 1320d-5; any similar state laws
and/or any and all regulations implementing the same.  This Agreement is in no
way intended to preclude Employee from otherwise reporting through appropriate
channels at Immucor any act or omission in violation of state or federal law,
including but not limited to those laws referenced above.
 
 
- 16 -

--------------------------------------------------------------------------------

 
 
8.            RECORDS / IMMUCOR PROPERTY.  Employee agrees to turn over to
Immucor, on or prior to the Termination Date, all physical and electronic files,
memoranda, records, equipment, documents, photographs, computer discs,
audiotapes, videotapes, and other Immucor property and/or copies or
reproductions of the same that Employee has received from Immucor or obtained
through Employee’s employment with Immucor, including, but in no way limited to,
handbooks, policies, day planners, personal data assistants, mobile telephones,
pagers, business records, computers, printouts of electronically stored
information, office equipment, Immucor uniforms, and Immucor provided
clothing.  Upon the request of Immucor, Employee shall certify in writing
compliance with the foregoing requirement.  Notwithstanding the foregoing,
Employee will be entitled to retain personal items (including, without
limitation, personal calendars, rolodexes, correspondence and diaries) and any
information related to Employee’s compensation or equity awards, or that
Employee reasonably determines may be needed for tax purposes.
 
9.            CONFIDENTIALITY.  Employee agrees that Employee will keep the
terms and amount of any consideration received under this Agreement completely
confidential and that, without prior written authorization from Immucor,
Employee will not hereafter disclose any information concerning this Agreement
to any person or entity other than Employee’s spouse, if any, and Employee's
professional legal and/or tax advisors, except as required by law; provided,
that those individuals will be deemed Employee’s agents and, therefore, also be
bound by this Agreement. Employee further agrees that if Employee receives a
subpoena or notice of other legal process requesting or requiring that Employee
disclose the circumstances leading to the termination of Employee’s employment
relationship with Immucor, the fact of this Agreement or the terms and
conditions or sums being paid in connection with this Agreement, Employee shall
give notice to Immucor in accordance with this Agreement within 48 hours thereof
so as to allow Immucor to seek a protective order or otherwise object to any
such disclosure.
 
10.          NON-DISPARAGEMENT.  Employee agrees that Employee will not do or
say anything that would have the effect of diminishing or constraining the
goodwill and good reputation of Immucor, its directors, officers, employees
and/or its services in any form or fashion.  This obligation will include, but
not be limited to, refraining from making negative statements about Immucor’s
methods of doing business, the effectiveness of its business policies and
practices, or the quality of any of its services or personnel.
 
11.          COOPERATION.  Following the Effective Date, upon the receipt of
reasonable notice from Immucor (including outside counsel), Employee agrees that
Employee will respond and provide information with regard to matters which may
be the subject of any claims made by or against Immucor about which Employee has
knowledge as a result of Employee’s employment with Immucor, and Employee will
provide reasonable assistance to Immucor, its affiliates and their respective
representatives in defense or prosecution of any such claims, to the extent that
such claims may relate to the period of the Employee’s employment with
Immucor.  Employee agrees to promptly inform Immucor if Employee becomes aware
of any lawsuits involving such claims that may be filed or threatened against
Immucor or its affiliates.  Employee also agrees to promptly inform Immucor (to
the extent that Employee is legally permitted to do so) if Employee is asked to
assist in any investigation of Immucor or its affiliates (or their actions),
regardless of whether a lawsuit or other proceeding has then been filed against
Immucor or its affiliates with respect to such investigation, and shall not do
so unless legally required.  Upon presentation of appropriate documentation,
Immucor shall pay or reimburse Employee for all reasonable out-of-pocket
expenses incurred by Employee in complying with this Section 11.
 
 
- 17 -

--------------------------------------------------------------------------------

 
 
12.          EMPLOYEE ACKNOWLEDGMENTS.  Immucor is in the business of
developing, manufacturing, and selling reagents and systems used to detect and
identify cell and serum components of human blood prior to blood
transfusions.  Employee, by accepting the right to receive Severance Benefits
pursuant to the Key Employee Severance Plan, thereby acknowledges (i) that in
the course of Employee’s employment, Employee performs the duties of a key
employee of Immucor for the purpose of developing Immucor’s business and
managing its employees, and (ii) that as a result of Employee’s position with
Immucor, Employee stands in a position of trust and confidence with Immucor’s
employees, and (iii) that the restrictions contained in this Agreement are
reasonable and necessary to protect Immucor’s legitimate business interests.
 
13.          NON-DISCLOSURE OF TRADE SECRETS AND CONFIDENTIAL
INFORMATION.  Employee acknowledges that during the course of Employee’s
employment, Employee had significant access to, and involvement with, Immucor’s
Confidential Information and Trade Secrets.  Employee understands and agrees
that Immucor’s Confidential Information and Trade Secrets constitute valuable
assets and may not be converted to Employee’s own use.  Accordingly, Employee
hereby agrees that Employee shall not, directly or indirectly, at any time
following the Effective Date reveal, divulge, or disclose any Confidential
Information or Trade Secrets to any person or entity not expressly authorized by
Immucor to receive Confidential Information or Trade Secrets, and Employee shall
not, directly or indirectly, make use of any Confidential Information or Trade
Secret for Employee or for others, without the prior written consent of
Immucor.  Employee acknowledges and agrees that Employee’s obligations under
this Section 13 extend to Confidential Information and Trade Secrets of Immucor
and to Confidential Information and Trade Secrets of third parties provided to
Immucor pursuant to contracts or agreements that require Immucor and its
employees to maintain the confidentiality of such Confidential Information or
Trade Secrets. The Parties acknowledge and agree that this Agreement is not
intended to, and does not, alter either Immucor’s rights or Employee’s
obligations under any state or federal statutory or common law regarding trade
secrets and unfair trade practices.
 
For purposes of this Agreement, “Confidential Information” means all information
regarding Immucor, its activities, business or patients that is the subject of
reasonable efforts by Immucor to maintain its confidentiality and that is not
generally disclosed by practice or authority to persons not employed by Immucor,
but that does not rise to the level of a Trade Secret.  “Confidential
Information” shall include, but is not limited to, the names, addresses or
particular desires or needs of users of Immucor’s services or the services of
its affiliates, the prices charged by Immucor or its affiliates for services or
products, or any other information about Immucor’s business or finances or the
business or finances of its affiliates, the manner of Immucor’s operation or its
affiliates’ operations, Immucor’s management planning information; business
plans; operational methods; market studies; marketing or advertising plans or
strategies; past, current and planned research and development; business
acquisition plans; and new personnel acquisition plans. “Confidential
Information” shall not include information that has become generally available
to the public by the act of one who has the right to disclose such information
without violating any right or privilege of Immucor.  This definition shall not
limit any definition of “confidential information” or any equivalent term under
state or federal law.
 
 
- 18 -

--------------------------------------------------------------------------------

 
 
For purposes of this Agreement, “Trade Secret” means all information, without
regard to form, including, but not limited to, technical or nontechnical data, a
formula, a pattern, a compilation, a program, a device, a method, a technique, a
drawing, a process, financial data, financial plans, product plans, distribution
lists or a list of actual or potential customers, advertisers or suppliers which
is not commonly known by or available to the public and which information:  (A)
derives economic value, actual or potential, from not being generally known to,
and not being readily ascertainable by proper means by, other persons who can
obtain economic value from its disclosure or use; and (B) is the subject of
efforts that are reasonable under the circumstances to maintain its
secrecy.  Without limiting the foregoing, Trade Secret means any item of
confidential information that constitutes a “trade secret(s)” under the common
law or statutory law of the State of Georgia.
 
Anything herein to the contrary notwithstanding, Employee shall not be
restricted from disclosing or using Confidential Information that is required to
be disclosed by law, court order or other legal process; provided, however, that
in the event disclosure is required by law, Employee shall provide Immucor with
prompt notice of such requirement so that Immucor may seek an appropriate
protective order prior to any such required disclosure by Employee.
 
14.          NON-COMPETITION.  For a period of eighteen (18) months after the
Termination Date, Employee will not, directly or by assisting others, engage in
a Competitive Activity within the Restricted Territory, whether as an individual
or as an owner, principal, employee, officer, director, independent contractor,
representative, stockholder, financial backer, agent, partner, advisor or lender
of any individual, partnership, corporation or other organization that is
engaged in a Competitive Activity, except that Employee shall not be prohibited
from investing in five percent (5%) or less of the equity of any entity engaged
in a Competitive Activity.  Notwithstanding the foregoing, it shall not be a
breach of this Agreement for Employee to provide services to any person or
entity, or to hold an equity or partnership interest in any person or entity,
that is not itself primarily engaged in a Competitive Activity, but which has a
division, business unit, reporting segment or investment that is engaged in a
Competitive Activity (a “Competitive Division”), so long as (i) Employee
notifies Immucor in advance of Employee’s taking a position or acquiring an
interest in an entity having a Competitive Division, (ii) Employee does not,
directly or indirectly, provide services to such Competitive Division, and (iii)
Employee does not in any manner communicate with the Competitive Division
concerning a Competitive Activity.
 
For purposes of this Agreement, “Competitive Activity” means the business of
selling or providing products or services into the blood banking industry,
including, without limitation, serology or molecular immunohematology products
or services.
 
For purposes of this Agreement, “Restricted Territory” means any geographic area
in which Employee was working at the Termination Date, as well as any geographic
area in which Immucor or any of its Affiliates did business at any time during
Employee’s employment with Immucor or an Affiliate, specifically including
without limitation each of the states and territories of the United States, and
the countries of Canada, England, Germany, Italy, France, Spain, Portugal and
Japan.
 
 
- 19 -

--------------------------------------------------------------------------------

 
 
15.          NON-SOLICITATION.  For a period of eighteen (18)  months after
Employee’s employment with Immucor or an Affiliate terminates for any reason, in
consideration of the compensation being paid to Employee hereunder and
Employee’s employment through the Termination Date, Employee will not, directly
or by assisting others:
 
 
·
solicit or attempt to solicit business from anyone who is or becomes an active
or prospective customer of Immucor or any of its Affiliates and with whom
Employee had material contact during Employee’s employment with Immucor or an
Affiliate, if the purpose of the solicitation or attempted solicitation is to
induce such active or prospective customer to purchase products or services from
another entity or person of the type offered or provided by Immucor or any of
its Affiliates within the twelve (12) months preceding the Termination Date; or

 
 
·
solicit or attempt to solicit current suppliers of Immucor or any of its
Affiliates to terminate their relationship with Immucor or any of its
Affiliates; or

 
 
·
solicit or recruit or attempt to solicit or recruit any employee of Immucor or
any of its Affiliates with whom Employee had material contact during Employee’s
employment hereunder for the purpose of, or with the intent of, inducing the
employee to leave the employment of Immucor or any of its Affiliates in favor of
a competing business.

 
Notwithstanding the foregoing, it will not be a violation of this Section 15 for
any entity with which Employee is affiliated to engage or solicit an employee,
customer, prospective customer or supplier of Immucor or an Affiliate, provided
that Employee was not directly or indirectly involved in such activity and has
otherwise complied with all of Employee’s agreements with Immucor or an
Affiliate.
 
16.          RIGHTS TO WORK PRODUCT.  Except as expressly provided in the Key
Employee Severance Plan, Immucor alone shall be entitled to all benefits,
profits and results arising from or incidental to Employee’s performance of
Employee’s job duties to Immucor or an Affiliate.  To the greatest extent
possible, any work product, property, data, invention, “know-how”, documentation
or information or materials prepared, conceived, discovered, developed or
created by Employee in connection with performing Employee’s employment
responsibilities during Employee’s employment with Immucor or an Affiliate shall
be deemed to be “work made for hire” as defined in the Copyright Act, 17
U.S.C.A. § 101 et seq., as amended, and owned exclusively and perpetually by
Immucor.  Employee hereby unconditionally and irrevocably transfers and assigns
to Immucor all intellectual property or other rights, title and interest
Employee may currently have (or in the future may have) by operation of law or
otherwise in or to any work product.  Employee agrees to execute and deliver to
Immucor any transfers, assignments, documents or other instruments which Immucor
may deem necessary or appropriate to vest complete and perpetual title and
ownership of any work product and all associated rights exclusively in
Immucor.  Immucor shall have the right to adapt, change, revise, delete from,
add to and/or rearrange the work product or any part thereof written or created
by Employee, and to combine the same with other works to any extent, and to
change or substitute the title thereof, and in this connection Employee hereby
waives the “moral rights” of authors, as that term is commonly understood
throughout the world, including, without limitation, any similar rights or
principles of law which Employee may now or later have by virtue of the law of
any locality, state, nation, treaty, convention or other source. Unless
otherwise specifically agreed, Employee shall not be entitled to any additional
compensation, beyond Employee’s salary, for any exercise by Immucor of its
rights set forth in the immediately preceding sentence.
 
 
- 20 -

--------------------------------------------------------------------------------

 
 
17.          RIGHTS AND REMEDIES UPON BREACH.  The Parties specifically
acknowledge and agree that the remedy at law for any breach of the covenants
contained in Sections 13, 14 and 15 above (the “Restrictive Covenants”) will be
inadequate, and that in the event Employee breaches, or threatens to breach, any
of the Restrictive Covenants, Immucor shall have the right and remedy, without
the necessity of proving actual damage or posting any bond, to enjoin,
preliminarily and permanently, Employee from violating or threatening to violate
the Restrictive Covenants and to have the Restrictive Covenants specifically
enforced by any court of competent jurisdiction, it being agreed that any breach
or threatened breach of the Restrictive Covenants would cause irreparable injury
to Immucor and that money damages would not provide an adequate remedy to
Immucor.  Employee understands and agrees that if Employee violates any of the
obligations set forth in the Restrictive Covenants, the period of restriction
applicable to each obligation violated shall cease to run during the pendency of
any litigation over such violation, provided that such litigation was initiated
during the period of restriction.  Such rights and remedies shall be in addition
to, and not in lieu of, any other rights and remedies available to the Company
at law or in equity.  Employee understands and agrees that the Company will be
entitled, in addition to any other remedy, to recover from Employee its
reasonable costs and attorneys’ fees incurred in enforcing such covenants.
 
18.          MODIFICATION.  Employee acknowledges and agrees that the
Restrictive Covenants are reasonable and valid in time and scope and in all
other respects.  The Parties agree that it is their intention that the
Restrictive Covenants be enforced in accordance with their terms to the maximum
extent permitted by law.  If any portion of any of the Restrictive Covenants is
found to be invalid or unenforceable because its duration, geographic territory,
scope of activities, or information covered is considered to be unreasonable in
scope, the invalid or unenforceable term shall be redefined, or a new
enforceable term provided, such that the intent of the Parties in agreeing to
the provisions of this Agreement will not be impaired and the provision in
question shall be enforced to the fullest extent permitted by law.
 
19.          NO ADMISSION. The Parties recognize and acknowledge that this
Agreement does not constitute and shall not be construed as an admission of any
acts of misconduct by either Immucor or Employee.  The Parties do not admit, and
in fact specifically deny, any wrongdoing, liability, or culpability arising out
of, related to, or connected with Employee’s employment, or termination of
employment, with Immucor.  Employee acknowledges that Employee subsequently may
discover facts in addition to or different from those that Employee now knows or
believes to be true with respect to Employee’s employment with Immucor, and that
Employee may have sustained or may yet sustain damages, costs, or expenses that
are presently unknown and that relate to Employee’s employment with Immucor.
Employee acknowledges, however, that the Parties have negotiated, agreed upon,
and entered into this Agreement in light of that situation. To the extent
allowed by law, Employee waives any and all rights which Employee may have under
any state or federal statute or common law principle that would otherwise limit
the effect of this Agreement to claims known or suspected as of the Effective
Date of this Agreement.
 
 
- 21 -

--------------------------------------------------------------------------------

 
 
20.          GOVERNING LAW.  This Agreement, and all questions relating to its
validity, interpretation, performance and enforcement, as well as the legal
relations hereby created between the Parties hereto, shall be governed by and
construed under, and interpreted and enforced in accordance with, the laws of
the state of Georgia, notwithstanding any conflict of law principle to the
contrary.
 
21.          NO WAIVER.  No waiver of any term or condition contained in this
Agreement shall be effective unless made or confirmed in writing by the person
or entity alleged to have waived the right. Unless that writing expressly states
otherwise, no such waiver shall be construed as a waiver of a subsequent breach
or failure of the same term or condition or a waiver of any other term or
condition contained in this Agreement.
 
22.          ENTIRE AGREEMENT.  This Agreement and the Exhibit thereto sets
forth the entire agreement between the Parties including, but not limited to,
the separation of Employee from employment as described herein, and fully
supersedes any and all prior agreements or understandings between them. It is
agreed that this Agreement may be modified only by a subsequent, written
agreement, executed by both Parties.
 
23.          SEVERABILITY.  Should any portion of this Agreement be declared or
be determined to be illegal, invalid, or unenforceable, the validity of the
remaining parts, terms, or provisions shall not be affected thereby and said
illegal, invalid, or unenforceable part, term, or provision shall be deemed not
to be a part of this Agreement.
 
24.          SUCCESSORS AND ASSIGNS, BINDING AGREEMENT.  This Agreement shall
inure to the benefit of and shall be binding upon the successors and assigns of
the Parties, including the surviving or resulting entity in the event Immucor
transfers all or substantially all of its assets.  It is the intent of the
Parties that any “surviving company” in a merger, asset sale or other business
combination shall be treated as Immucor and shall be entitled to invoke
Immucor’s rights hereunder and shall remain liable for all payments and
performance due Employee.  If Employee shall die while any amounts remain
payable to Employee hereunder, all such amounts, unless otherwise provided
herein, shall be promptly paid to such person or persons legally appointed by
Employee to receive such amounts, or if no such person is appointed, to
Employee’s estate.
 
25.          NO PRESUMPTION AGAINST DRAFTER.  This Agreement has been
negotiated, drafted, and reviewed through a cooperative effort of the Parties,
and neither Immucor nor Employee shall be considered the drafter of this
Agreement so as to give rise to any presumption or convention regarding
construction of this document.
 
 
- 22 -

--------------------------------------------------------------------------------

 
 
26.          SECTION HEADINGS; INCONSISTENCY.  The section headings used in this
Agreement are included solely for convenience and shall not affect, or be used
in connection with, the interpretation of this Agreement.  In the event of any
inconsistency between the terms of this Agreement and any form, award, plan or
policy of Immucor, the terms of this Agreement shall govern and control.
 
27.          COUNTERPARTS.  This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.
 
28.          REPRESENTATIONS, COVENANTS, WAIVER AND RELEASE EFFECTIVE AS OF
ACCEPTANCE OF SEVERANCE.  Employee acknowledges that it is the intent of this
Agreement to resolve all matters between Employee and Immucor.  Employee
understands that, along with all other claims, Employee is waiving all claims
for age discrimination under the Age Discrimination in Employment Act (“ADEA”).
Employee represents and acknowledges that Employee has hereby been advised in
writing to, and has been afforded the right and opportunity to, consult with an
attorney prior to executing this Agreement; that Employee has twenty-one (21)
days within which to consider this Agreement; that Employee has seven (7) days
following its execution within which to revoke this Agreement; and that this
Agreement, and the payments due hereunder, will not become effective until after
the revocation period has expired. Employee understands that Employee may
exercise the above-referenced right to revoke this Agreement by submitting
written notice to Immucor, Inc., attention Daniel F. Swaine, Vice-President of
Worldwide Human Resources, 3130 Gateway Drive, Norcross, Georgia
30091-5625.  Employee further acknowledges and confirms that the only
consideration for Employee’s signing this Agreement consists of the terms and
conditions stated in writing in this Agreement and the Exhibits hereto, and that
no other promise or agreement of any kind has been made to Employee by any
person to cause Employee to sign this Agreement.
 
By executing this Agreement, Employee stipulates, agrees, and warrants as
follows:
 
(i)         that the terms of this Agreement are reasonable and in exchange for
consideration to which Employee would not otherwise be entitled;
 
(ii)        that prior to executing this Agreement Employee has been advised to,
and had the opportunity to, consult with an attorney and has carefully read and
understands all of the provisions of this Agreement;
 
(iii)       that Employee is legally competent and is voluntarily entering into
this Agreement;
 
 
(iv)
that Employee has been afforded twenty-one (21) days from the date Employee was
presented this Agreement within which to consider this Agreement and, if
Employee signed this Agreement before the end of the 21-day period, it was
Employee’s voluntary decision to do so because Employee decided that Employee
did not need any additional time to decide whether to sign the Agreement;

 
 
- 23 -

--------------------------------------------------------------------------------

 
 
 
(v)
that Employee has the right to revoke this Agreement, if done so in writing and
within seven (7) calendar days of the date Employee executes this Agreement; and

 
 
(vi)
that after the seven (7) calendar day revocation period has passed, this
Agreement will be fully binding upon and enforceable against Employee.

 
 
 
PLEASE READ CAREFULLY. THIS AGREEMENT INCLUDES A WAIVER AND RELEASE OF ALL KNOWN
AND UNKNOWN CLAIMS.
 
 
_________________________________
 
Employee
 
 
Dated: ___________________________
 
 
 
- 24 -

--------------------------------------------------------------------------------

 
 
EXHIBIT B




Initial Participants in the Immucor, Inc. Key Employee Severance Plan


As of the Effective Date, the Participants in the Plan shall consist of the
following individuals:


Todd C Bennett
Timothy J Davis
Michele L Howard
Richard Kirkendall  [effective  Feb 6, 2012]
Michael B Pred
Philip H Moise
Joanne Spadoro
Daniel F Swaine
Patrick D Waddy
Jeffrey S. Webber



